Case 2:19-cv-14137-RLR Document 97 Entered on FLSD Docket 10/22/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                       CASE NO.: 19-cv-14137-ROSENBERG/MAYNARD

  MATTHEW RODRIGUEZ and
  JASON FUNK, individually and
  on behalf of those similarly situated,

         Plaintiffs,

  v.

  JPAY, INC.,
  KEEFE COMMISSARY NETWORK, LLC, and
  MARK INCH, in his official capacity
  as Secretary of the Florida Department of
  Corrections.

        Defendants.
  _____________________________________________/

                           NOTICE OF NO INTENTION TO OBJECT
                           TO REPORT AND RECOMMENDATION

         In accordance with this Court’s Order Dated October 16, 2019, Plaintiffs hereby file this

  notice that they do not intend to object to the Report and Recommendation [D.E. 93].

  Dated: October 22, 2019



                                                   Respectfully submitted,

                                                   By: Scott D. Hirsch
                                                   Scott David Hirsch
                                                   SCOTT HIRSCH LAW GROUP
                                                   7301 W Palmetto Park Road
                                                   Suite 207A
                                                   Boca Raton, FL 33433
                                                   (561) 569-7062
                                                   Email: scott@scotthirschlawgroup.com
Case 2:19-cv-14137-RLR Document 97 Entered on FLSD Docket 10/22/2019 Page 2 of 2



                                                    Joshua Michael Entin
                                                    ENTIN LAW GROUP P.A.
                                                    633 S. Andrews Avenue
                                                    Suite 500
                                                    Ft. Lauderdale, FL 33301
                                                    954-761-7201
                                                    Fax: 954-764-2443
                                                    Email: josh@entinlaw.com

                                                    Erika Denise Rodriguez
                                                    RODRIGUEZ LAW & ADVOCACY, P.A.
                                                    7301 W Palmetto Park Road
                                                    Suite 207A
                                                    Boca Raton, FL 33433
                                                    561-800-4177
                                                    Email: Erika@rodriguezlawpa.com

                                                    Attorneys for Plaintiffs




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed

  on October 22, 2019 with the Clerk of Court using CM/ECF which caused a copy to be served on

  all counsel of record.

                                                    Scott D. Hirsch
                                                    Scott D. Hirsch




                                                2
